Name: Council Decision (EU) 2017/665 of 3 April 2017 appointing five members and nine alternate members, proposed by Romania, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2017-04-07

 7.4.2017 EN Official Journal of the European Union L 94/40 COUNCIL DECISION (EU) 2017/665 of 3 April 2017 appointing five members and nine alternate members, proposed by Romania, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Romanian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 21 April 2016, by Council Decision (EU) 2016/642 (4), Mr Robert Sorin NEGOIÃ Ã  was replaced by Mr Ovidiu Iulian PORTARIUC as an alternate member. (2) Four members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Cristian ADOMNIÃ EI, Mr Ovidiu Ion BRÃ ILOIU, Mr RÃ ducu George FILIPESCU and Mr CÃ tÃ lin George MUNTEANU. (3) A member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr Victor MORARU (Mayor of Amara, IalomiÃ a County) was proposed. (4) Eight alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Gheorghe CATRINOIU, Mr Ciprian DOBRE, Mr Alexandru DRÃ GAN, Mr Ovidiu Iulian PORTARIUC, Mr Emil PROÃCAN, Mr Mihai Adrian ÃTEF, Mr Florin Grigore TECÃ U and Mr Ion Marcel VELA. (5) An alternate member's seat has become vacant following the appointment of Mr Adrian Ovidiu TEBAN as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Ionel ARSENE, President of NeamÃ  County Council,  Mr Decebal FÃ GÃ DÃ U, Mayor of ConstanÃ a,  Mr Victor MORARU, President of IalomiÃ a County Council (change of mandate),  Mr Adrian Ovidiu TEBAN, Mayor of Cugir,  Mr Marius Ioan URSÃ CIUC, Mayor of Gura Humorului, and (b) as alternate members:  Mr Ã rpÃ ¡d-AndrÃ ¡s ANTAL, Mayor of SfÃ ¢ntu Gheorghe,  Mr Emil BOC, Mayor of Cluj-Napoca,  Mr DÃ nuÃ  BUHÃ ESCU, Mayor of Uricani,  Mr Ion DUMITREL, President of Alba County Council,  Mr Viorel IONESCU, Mayor of HÃ ®rÃova,  Mr Petre Emanoil NEAGU, President of BuzÃ u County Council,  Mr Cosmin NECULA, Mayor of BacÃ u,  Mr Nicolae PANDEA, Mayor of Ãtefan cel Mare,  Mr Marius Horia Ã UÃ UIANU, President of ConstanÃ a County Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 3 April 2017. For the Council The President R. GALDES (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2016/642 of 21 April 2016 appointing a member and an alternate member, proposed by Romania, of the Committee of the Regions (OJ L 108, 23.4.2016, p. 34).